 


110 HRES 109 EH: Recognizing the historical significance of the Pinedale Assembly Center, the reporting site for 4,823 Japanese Americans who were unjustly interned during World War II.
U.S. House of Representatives
2007-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 109 
In the House of Representatives, U. S., 
 
February 12, 2007 
 
RESOLUTION 
Recognizing the historical significance of the Pinedale Assembly Center, the reporting site for 4,823 Japanese Americans who were unjustly interned during World War II. 
 
 
Whereas on February 19, 1942, President Franklin D. Roosevelt signed Executive Order No. 9066, which authorized the forced internment of both United States citizens and legal resident aliens of Japanese ancestry during World War II; 
Whereas in the largest single relocation of individuals in the United States in U.S. history, approximately 120,000 of these Japanese Americans were forced into internment camps by the United States Government in violation of their fundamental Constitutional rights; 
Whereas due to this unjust internment, these Japanese Americans faced tremendous hardships, such as the loss of their homes, businesses, jobs, and dignity; 
Whereas following Executive Order No. 9066, Japanese Americans in parts of Washington, Oregon, California, and southern Arizona were ordered to report to assembly centers before being removed to more permanent war relocation centers; 
Whereas the Pinedale Assembly Center, located in Fresno, California, was the reporting site for 4,823 Japanese Americans; 
Whereas February 19th, the anniversary of Executive Order No. 9066, is known as the Day of Remembrance; 
Whereas the Pinedale Assembly Center Memorial Project Committee is charged with the task of establishing a memorial to recognize the historic tragedy that took place at the Pinedale Assembly Center; and 
Whereas the ground-breaking ceremony for the memorial at the Pinedale Assembly Center will take place on February 19, 2007, the 65th anniversary of Executive Order No. 9066: Now, therefore, be it 
 
That the House of Representatives recognizes the historical significance of the Pinedale Assembly Center to the Nation and the importance of an appropriate memorial at that site to serve as a place for remembering the hardships endured by Japanese Americans, so that the United States will be reminded of the need to remain vigilant in protecting our Nation’s core values of equality, due process of law, and fundamental fairness.  
 
Karen L. Haas,Clerk. 
